Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169) in view of Landin et al. (6,191,510), Sivasubramaniam et al.  (US PG Pub 2005/0162025), Nakamura et al. (5,952,764) Hirofymi et al. (JP2013090447), Gomes De Lima (7,242,119) and Boardman (5,652,469).
As to independent claim 1, Daugherty et al. teaches a high speed induction machine (paragraph [0004]) comprising: a stator (32) formed of a first plurality of laminations (30), wherein the stator (32) has a winding comprising a coil (36) adapted 

    PNG
    media_image1.png
    414
    863
    media_image1.png
    Greyscale

However Daugherty et al. teaches the claimed limitation as discussed above except each of the first plurality of laminations having a thickness of less than approximately 0.01 inch,  a plurality of axial slots each formed by a pair of a plurality of internal radial stator teeth, wherein each of the plurality of axial slots is to receive a first coil portion of the winding and a second coil portion of the winding and provide at least 
Landin et al., in the same field of endeavor of electric machine, teaches laminations of the stator and laminations of the rotor can vary of thickness and has a thickness of about 0.001 to about 0.1 inch (column 13, lines 19-32), for the advantageous benefit of increasing magnetic property.
Sivasubramaniam et al. teaches a plurality of axial slots (36) each formed by a pair of a plurality of internal radial stator teeth (302), wherein each of the plurality of axial slots (36) is to receive a first coil portion (203) of the winding (200) and a second coil portion (204) of the winding (200) and provide at least one axial channel (cooling tubes 242, inherent and inner channel to flow a cooling medium) for cooling air flow (paragraphs [0003, 0032]) and the coil formed of Litz wire (paragraph [0008]) as shown 
Nakamura et al., in the same field of endeavor of electric machine, teaches the first end region (see annotated figure 1) having a first end ring (22) retained by a first retaining ring (24) adapted there around, the second end region (see annotated figure 1) having a second end ring (22) retained by a second retaining ring (24) adapted there around as shown in figure 1, for the advantageous benefit of preventing an end ring from being deformed at high-speed rotation.

    PNG
    media_image2.png
    607
    752
    media_image2.png
    Greyscale

Hirofymi et al. teaches the first retaining ring (732) having a center of mass located substantially distally axially from a point of contact with the first end ring (see annotated figure 4), the second end region having a second end ring (see figure 5) retained by a second retaining ring (see figure 5) adapted there around as shown in figures 1, 4 and 5, for the advantageous benefit of preventing short circuit ring by a centrifugal force.

    PNG
    media_image3.png
    490
    599
    media_image3.png
    Greyscale

Gomes De Lima teaches one first axial channel (20) between the first coil portion (13) and the second coil portion (14) for cooling air flow, the first coil portion (13) and the second coil portion (14) recessed within the plurality of axial slots such that a second axial channel (see annotated figure 2) is formed within the plurality of axial slots and substantially adjacent an air gap between the stator (11) and a rotor (rotor) as shown in figure 2, for the advantageous benefit of for the advantageous benefit of enabling significantly better cooling of winding rods with simultaneously reduced assembly costs and improved thermo-mechanical properties.

    PNG
    media_image4.png
    858
    610
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. by using said each of the first plurality of laminations having a thickness of less than approximately 0.01 inch,  a plurality of axial slots each formed by a pair of a plurality of internal radial stator teeth, wherein each of the plurality of axial slots is to receive a first coil portion of the winding and a second coil portion of the winding and provide at least one first axial channel between the first coil portion and the second coil portion for cooling air flow, the first coil portion and the second coil portion recessed within the plurality of axial slots such that a second axial channel is formed within the plurality of axial slots and substantially adjacent an air gap between the stator and a rotor for the cooling air flow, the coil formed of Litz wire, wherein the stator comprises a single radial ventilation duct adapted at a substantial axial mid- point of the stator to receive the cooling air flow to cool the high speed induction machine via reverse ventilation, the rotor comprise each of the second plurality of laminations having a second thickness of greater than approximately 0.10 inch, the first end region having a first end ring retained by a first retaining ring adapted there around, the first retaining ring having a center of mass located substantially distally axially from a point of contact with the first end ring, .
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764), Hirofymi et al. (JP2013090447),Gomes De Lima (7,242,119) and Boardman et al. (5,652,469) as applied in claim 2 above, and further in view of Boardman et al. (5,652,469) and Lenz (3,675,056).
As to claim 4/3, Daugherty et al. in view of Landin et al., Sivasubramaniam et al.  , Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. teaches the claimed limitation as dicussed above except wherein the reverse ventilation is to circulate from the substantial axial mid-point of the stator to a first peripheral axial portion of the stator and a second peripheral axial portion of the stator.  
However Boardman et al. teaches reverse ventilation system in the machine (see title), for the advantageous benefit of providing for a uniform operating temperature for the machine.


    PNG
    media_image5.png
    469
    584
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. by using the reverse ventilation is to circulate from the substantial axial mid-point of the stator to a first peripheral axial portion of the stator and .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764) and Hirofymi et al. (JP2013090447), Gomes De Lima (7,242,119) and Boardman (5,652,469) as applied in claim 1, above and further in view of Boardman et al. (5,652,469).
As to claim 5/1, Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. teaches the claimed limitation as discussed above except wherein the stator comprises a substantially cylindrical ductless configuration.  
However Boardman et al. teaches wherein the stator (3) comprises a substantially cylindrical ductless (3) configuration as shown in figure 1, for the advantageous benefit of providing for a uniform operating temperature for the machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. by using the stator comprises a substantially cylindrical ductless configuration, as taught by Boardman et al., to provide for a uniform operating temperature for the machine.
(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764), Hirofymi et al. (JP2013090447),Gomes De Lima (7,242,119) and Boardman et al. (5,652,469) as applied in claim 5 above, and further in view of Lenz (3,675,056).
As to claim 6/5, Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. in further in view of Boardman et al. teaches the claimed limitation as discussed above except wherein the high speed induction machine is to be cooled via a flow of cooling air to be received at a first peripheral axial portion of the stator and to exhaust from the stator at a second peripheral axial portion of the stator.  
However Lenz teaches the high speed induction machine is to be cooled via a flow of cooling air to be received at a first peripheral axial portion (see annotated figure 8) of the stator (see annotated figure 8) and to exhaust from the stator (see annotated figure 8) at a second peripheral axial portion (see annotated figure 8) of the stator (see annotated figure 8) as shown in figure 8, for the advantageous benefit of providing a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.

    PNG
    media_image6.png
    580
    595
    media_image6.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. in further in view of Boardman et al. by using the high speed induction machine is to be cooled via a flow of cooling air to be received at a first peripheral axial portion of the stator and to exhaust from the stator at a second peripheral axial portion of the stator, as taught by Lenz, to provide a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764), Hirofymi et al. (JP2013090447),Gomes De Lima (7,242,119) and Boardman et al. (5,652,469) as applied in claim 1, above and further in view of  Gomes De Lima (7,242,119).
As to claim 9/1, Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. teaches the claimed limitation as discussed above except wherein the first coil portion is separated from the second coil portion via a non-magnetic spacer to provide a first axial channel for the cooling air flow.  
However Gomes De Lima teaches wherein the first coil portion is separated from the second coil portion via a non-magnetic spacer (have spring effect, like a plastic, paragraph [0019]) to provide a first axial channel (20) for the cooling air flow as shown in figure 2, for the advantageous benefit of enabling significantly better cooling of winding rods with simultaneously reduced assembly costs and improved thermo-mechanical properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. by using the stator comprises a plurality of axial slots each formed by a pair of a plurality of internal radial stator teeth, wherein each of the plurality of axial slots is to receive a first coil portion of the winding and a second coil portion of the winding and provide at least one axial channel for cooling air flow, as taught by Gomes De Lima, to enable significantly better cooling of winding rods with simultaneously reduced assembly costs and improved thermo-mechanical properties.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764), .
As to claim 10/1, Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. teaches the claimed limitation as discussed above except wherein the rotor core comprises a substantially cylindrical ductless configuration.  
However Lenz teaches wherein the rotor core (12) comprises a substantially cylindrical ductless configuration as shown in figure 1, for the advantageous benefit of providing a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. by using the rotor core comprises a substantially cylindrical ductless configuration, as taught by Lenz, to provide a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764), Hirofymi et al. (JP2013090447),Gomes De Lima (7,242,119), Boardman et al. (5,652,469) and Lenz (3,675,056) as applied in claim 10, above and further in view of Kayano et al. (US PG Pub 2015/0194849)
As to claim 11/10, Daugherty et al. , Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. in view of Lenz teaches the claimed limitation as discussed above except wherein a surface of the rotor core comprises a grooved surface, to reduce loss. 
However Kayano et al. teaches wherein a surface of the rotor core (20) comprises a grooved surface (16a) as shown in figure 3, for the advantageous benefit of providing predetermined orders of harmonic components (electrical angles) of cogging torque that result from each of the plurality of divided rotor cores mutually cancel each other out.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. , Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. in view of Lenz by using a surface of the rotor core comprises a grooved surface, as taught by Kayano et al., to provide a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
As to claim 12/11, Daugherty et al. , Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima, Boardman et al. and Lenz, in view of Kayano et al. teaches the claimed limitation as discussed above except wherein the grooved surface comprises a plurality of individual circumferential grooves adapted about a circumference of the rotor core.  
However Kayano et al. teaches wherein the grooved surface comprises a plurality of individual circumferential grooves (16a) adapted about a circumference of the rotor core (20) as shown in figure 3, for the advantageous benefit of providing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. , Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima, Boardman et al. and Lenz, in view of Kayano et al.by using the grooved surface comprises a plurality of individual circumferential grooves adapted about a circumference of the rotor core, as taught by Kayano et al., to provide a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169), Landin et al. (6,191,510), Sivasubramaniam et al. (US PG Pub 2005/0162025), Nakamura et al. (5,952,764) and Hirofymi et al. (JP2013090447), Gomes De Lima (7,242,119) and Boardman (5,652,469) as applied in claim 1, above and further in view of  Chang (3,832,583).
As to claim 13/1, Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. teaches the claimed limitation as discussed above except wherein the rotor core further comprises a plurality of rotor bars adapted within a corresponding plurality of slots of the rotor core, wherein each of the plurality of slots comprises a slot opening to a radial exterior of the rotor core, the slot opening having a width substantially narrower than a width of a corresponding rotor bar, to provide stress relief against hoop stress and minimize leakage flux.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al. in view of Landin et al., Sivasubramaniam et al., Nakamura et al., Hirofymi et al., Gomes De Lima and Boardman et al. by using the rotor core further comprises a plurality of rotor bars adapted within a corresponding plurality of slots of the rotor core, wherein each of the plurality of slots comprises a slot opening to a radial exterior of the rotor core, the slot opening having a width substantially narrower than a width of a corresponding rotor bar, as taught by Chang et al., to improve securing arrangement is particularly desirable with bars that are thin.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saari et al. (8,597,001) in view of Landin et al. (6,191,510), Grubber (1,316,790), Lenz (3,675,056), Biais (7,498,711), Nakamura et al. (5,952,764) and Hirofymi et al. (JP2013090447).
As to independent claim 14, Saari et al. teaches a high speed induction machine comprising: a frame (4) having a first channel (46) to receive a flow of cooling air, a second channel (56) to receive a first flow of exhausted air and a third channel 

    PNG
    media_image7.png
    560
    802
    media_image7.png
    Greyscale

Saari et al. teaches the claimed limitations as discussed above except each of the first and second plurality of laminations having a thickness of less than approximately 0.01 inch, the single radial ventilation duct having a plurality of fins to direct the flow of cooling air received via the first channel radially internally wherein the flow of cooling air is to be directed through the first axial portion and output as the first flow of exhausted air through the second channel and through the second axial portion and output as the second flow of exhausted air through the third channel, the stator 
Landin et al., in the same field of endeavor of electric machine, teaches laminations of the stator and laminations of the rotor can vary of thickness and has a thickness of about 0.001 to about 0.1 inch (column 13, lines 19-32), for the advantageous benefit of increasing magnetic property.
Grubber teaches the single radial ventilation duct (n) having a plurality of fins (b) to direct the flow of cooling air as shown in figure 1, for the advantageous benefit of providing cooling air to the machine.



    PNG
    media_image6.png
    580
    595
    media_image6.png
    Greyscale

Biais teaches the stator (3) comprising a plurality of internal radial teeth (see figure 2) and a plurality of internal axial slots (14) formed between pairs of the plurality of internal radial teeth, wherein each of the plurality of internal axial slots (14) is to receive a first coil portion (15) and a second coil portion (15) of one or more coils adapted about the stator (3) and provide a first air channel (17) adapted between the 

    PNG
    media_image8.png
    827
    541
    media_image8.png
    Greyscale

Nakamura et al. teaches a first end region (see annotated figure 1) and a second end region (see annotated figure 1) and including at least one first peripheral lamination (22) and at least one second peripheral lamination(22)  having a third thickness, the third thickness greater than the second thickness (sheet 16), the first end region (see annotated figure 1) having a first 4end ring (24) retained by a first retaining ring adapted therearound, the second end region (see annotated figure 1) having a second end ring 

    PNG
    media_image2.png
    607
    752
    media_image2.png
    Greyscale

Hirofymi et al. teaches the first retaining ring (732) having a center of mass located substantially distally axially from a point of contact with the first end ring (see annotated figure 4), the second retaining ring (732, see figure 5) having a center of mass (see figure 4, to view the center of mass to the other side of figure 5) located substantially distally axially from a point of contact with the second end ring (see figure 5) as shown in figures 1, 4 and 5, for the advantageous benefit of preventing short circuit ring by a centrifugal force.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Saari et al. by using the first and second plurality of laminations having a thickness of less than approximately 0.01 inch, the single radial ventilation duct having a plurality of fins to direct the flow of cooling air received via the first channel radially internally wherein the flow of cooling air 
As to claim 15 /14, Saari et al. teaches wherein the single radial ventilation duct (21) is adapted at a substantial axial mid-point of the stator (18).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saari et al. (8,597,001), Landin et al. (6,191,510), Grubber (1,316,790), Lenz (3,675,056), Biais (7,498,711), Nakamura et al. (5,952,764) and Hirofymi et al. (JP2013090447) as applied in claim 15 above, and further in view of Boardman et al. (5,652,469)
As to claim 16/15, Saari et al. in view of Landin et al., Grubber, Lenz, Biais, Nakamura et al. and Hirofymi et al. teaches the claimed limitation as discussed above except wherein the high speed induction machine is to be cooled via reverse ventilation that circulates axially outwardly from the substantial axial mid-point of the stator.
However Boardman et al. teaches the high speed induction machine is to be cooled via reverse ventilation (see title), for the advantageous benefit of providing for a uniform operating temperature for the machine.
Lenz teaches ventilation that circulates axially outwardly from the substantial axial mid-point of the stator (6) as shown in figure 6, for the advantageous benefit of providing a dynamoelectric machine characterized by a minimum temperature variation along the length of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Saari et al. in view of Landin et al., Grubber, Lenz, Biais, Nakamura et al. and Hirofymi et al. by using the at .
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169) in view of Landin et al. (6,191,510), Sivasubramaniam et al.  (US PG Pub 2005/0162025), Saari (US PG Pub 20160190878) Gomes De Lima (7,242,119), Nakamura et al. (5,952,764) Hirofymi et al. (JP2013090447) and Freiburhouse (1,594,058).
As to independent claim 23, Daugherty et al. teaches a high speed induction machine (paragraph [0004]) comprising: a stator (32) formed of a first plurality of laminations (30), wherein the stator (32) has a winding comprising a coil (36) adapted about the stator (32); and a rotor (40) adapted within the stator (32), the rotor (40) comprising: a rotor core (44) formed of a second plurality of laminations (42), the second plurality of laminations (42) formed of high strength steel (paragraph [0036]) and sandwiched between a first end region (see annotated figure 2) including at least one first peripheral second lamination (46) and a second end region (see annotated figure 2) including at least one second peripheral second lamination (46), the first and second peripheral second laminations (46) having a thickness (as shown In figure 2, the thickness is different to the stator and rotor laminations (30, 42)), the thickness of the (46, end lamination (rings)) greater than the second thickness (rotor lamination (42), as shown in figure 2) and 5a rotor (40) adapted within the stator (32) as shown in figure 2.

Landin et al., in the same field of endeavor of electric machine, teaches laminations of the stator and laminations of the rotor can vary of thickness and has a thickness of about 0.001 to about 0.1 inch (column 13, lines 19-32), for the advantageous benefit of increasing magnetic property.
Sivasubramaniam et al., in the same field of endeavor of electric machine, teaches the coil formed of Litz wire (paragraph [0008, [0011-0012]), for the advantageous benefit of improving armature winding.
Saari teaches  the stator comprising a single radial ventilation duct (50) adapted at a substantial axial mid-point of the stator (20) to cause the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct (50) , and a plurality of axial slots (34) each formed by a pair of a plurality of internal radial stator teeth (see figure 2), wherein the stator (20) comprises a single radial ventilation duct (50) adapted at a substantial axial mid-point of the stator (20)  to enable the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct (50), wherein the reverse ventilation is to circulate from the substantial axial mid-point of the stator (20) to a first peripheral axial portion (22a) of the stator (20) and a second peripheral axial portion (22b) of the stator (20 ) as shown in figures 1 and 2, for the advantageous benefit of enabling both radial and axial cooling of the stator core while reducing pressure losses within the cooling flow path.


    PNG
    media_image9.png
    633
    515
    media_image9.png
    Greyscale

Nakamura et al., in the same field of endeavor of electric machine, teaches the first end region (see annotated figure 1) having a first end ring (22) retained by a first retaining ring (24) adapted there around, the second end region (see annotated figure 1) having a second end ring (22) retained by a second retaining ring (24) adapted there 
Hirofymi et al. teaches the first retaining ring (732) having a center of mass located substantially distally axially from a point of contact with the first end ring (see annotated figure 4), the second end region having a second end ring (see figure 5) retained by a second retaining ring (see figure 5) adapted there around as shown in figures 1, 4 and 5, for the advantageous benefit of preventing short circuit ring by a centrifugal force.
Freiburghouse teaches a grooved surface (3’) comprising a plurality of individual circumferential grooves (3’) adapted about a circumference of the rotor core (2’99), to reduce loss for the advantageous benefit of providing not collect dirt and efficiency ventilation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al.  by using each of the first plurality of laminations having a thickness of less than approximately 0.01 inch, wherein the stator has a winding comprising a coil adapted about the stator, the coil formed of Litz wire,  the stator comprising a single radial ventilation duct adapted at a substantial axial mid-point of the stator to cause the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct, and a plurality of axial slots each formed by a pair of a plurality of internal radial stator teeth, wherein each of the plurality of axial slots is to receive a first coil portion of the winding and a second coil portion of the winding and provide a first axial channel substantially adjacent an air gap between the stator and the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSE A GONZALEZ QUINONES/ Primary Examiner, Art Unit 2834 
February 26, 2021